Citation Nr: 1435362	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO. 09-34 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for sleep apnea.

2. Entitlement to an initial rating in excess of 30 percent prior to September 28, 2012, and in excess of 70 percent from September 28, 2012 forward for service-connected posttraumatic stress disorder (PTSD).

3. Entitlement to an initial rating in excess of 20 percent prior to September 11, 2012, and in excess of 40 percent from September 11, 2012 forward for a service-connected low back disability, to include lumbar spondylosis and lumbar degenerative disc disease (DDD).

4. Entitlement to an initial rating in excess of 20 percent for service-connected right lower extremity radiculopathy. 

5. Entitlement to an initial rating in excess of 20 percent for service-connected left lower extremity radiculopathy.

6. Entitlement to an initial compensable rating for a residual scar of an appendectomy.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1987 to November 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal from August 2007 and September 2007 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

By way of background, the RO granted service connection for PTSD, a low back disability, and residual scarring from an appendectomy in August 2007, and assigned 30 percent, 20 percent, and noncompensable ratings, respectively. The RO denied service connection for sleep apnea in a September 2007 rating decision. The Veteran filed a timely notice of disagreement as to the assigned ratings listed above and the denial of service connection in October 2007, and the issues were combined into the same appeal in the July 2009 statement of the case.

The RO granted an increased rating of 70 percent for the Veteran's PTSD and an increased rating of 40 percent for his low back disability in an October 2012 rating decision. The increases were effective September 28, 2012 and September 11, 2012, respectively. The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit, and the maximum benefit has not yet been awarded, the claims are still in controversy and on appeal. Id.

The RO also granted separate compensable ratings for right and left lower radiculopathy associated with the low back disability in its October 2012 rating decision. As ratings for neurologic abnormalities associated with spine disabilities must be assigned separately, and the ratings for right and left lower radiculopathy were assigned during the pendency of the current appeal, the Board finds that the issues of increased initial ratings for right and left lower extremity radiculopathy associated with the Veteran's low back disability are also currently on appeal.

The issues of service connection for solar keratosis, residual scars from keloid, growth and cysts removals, and for bilateral degenerative arthritis of the knees were included in the July 2009 statement of the case and included on the Veteran's substantive appeal. However, service connection for the bilateral knee disability was granted in January 2010, and the service connection for the other two issues was granted in October 2012. As these grants constitute a full grant of the benefits sought on appeal, these issues are no longer on appeal.

The Veteran filed a request for an increased rating following the grant of service connection for bilateral degenerative arthritis of the knees within the applicable 1 year appellate period. However, as the Veteran did not specifically express disagreement with the assigned ratings, the filing was treated as a claim for an increased rating for the disabilities, which was denied in an unappealed July 2012 rating decision. As such, no further action as to those claims is required at this time.

Where evidence of unemployability is submitted in connection with the appeal of an assigned disability rating, a claim for a total disability rating based on individual unemployability will be inferred as "part and parcel" of the underlying increased rating claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). Here, the Veteran has not argued that his conditions prevent him from obtaining or maintaining substantially gainful employment, and the Veteran indicated during his most recent VA examinations that he was currently employed. Therefore, the issue of TDIU has not been raised by the record.

The Veteran's physical claims file is not available.  The Board has reviewed his electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of service connection for sleep apnea and an initial compensable rating for an appendectomy scar are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to September 28, 2012, the Veteran's PTSD was manifested by chronic sleep impairment, irritability, anxiety, disturbances of motivation and mood, impaired memory, flattened affect, and difficulty establishing and maintain effective word and social relationships; resulting in occupational and social impairment with reduced reliability and productivity. Occupational and social impairment with deficiencies in most areas or total occupational and social impairment were not shown.

2. From September 28, 2012 forward, the Veteran's PTSD was manifested by depressed mood, anxiety, panic attacks more than once a week, sleep impairment, flattened affect, difficulty understanding complex commands, impaired judgment, disturbances of motivation and mood, inability to establish and maintain effective relationships, impaired impulse control, and an intermittent inability to attend to the activities of daily living; resulting in occupational and social impairment in most areas. Total occupational and social impairment has not been shown.

3. Prior to September 11, 2012, the Veteran's low back disability was manifested by lumbar spondylosis, forward flexion to 40 degrees, a combined range of motion of 90 degrees, pain on movement, and no further limitation after repetitive testing due to weakness, fatigability or other factors; but not by forward flexion of 30 degrees or less, favorable or unfavorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes.

4. From September 11, 2012 forward, the Veteran's low back disability was manifested by lumbar DDD worst at L4-L5, lumbar spondylosis, forward flexion of 30 degrees or less, pain on movement, weakened movement, excess fatigability, and an inability to conduct repetitive testing; but not by unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes.

5. Throughout the period on appeal, the Veteran's right lower extremity radiculopathy has been marked by no greater than moderate neurological impairment, moderate intermittent pain involving the sciatic nerve, numbness, weakness, mild paresthesias, and slight muscle weakness; but not by loss of reflex, muscle atrophy, constant pain, foot drop, weakened flexion of the knee, lack of active movement of muscles below the knee, or tic douloureux.

6. Throughout the period on appeal, the Veteran's left lower extremity radiculopathy has been marked by no greater than moderate neurological impairment, manifested by moderate intermittent pain involving the sciatic nerve, numbness, weakness, mild paresthesias, and slight muscle weakness; but not by loss of reflex, muscle atrophy, constant pain, foot drop, weakened flexion of the knee, lack of active movement of muscles below the knee, or tic douloureux.


CONCLUSIONS OF LAW

1. The criteria for an initial rating of 50 percent, but no higher, prior to September 28, 2012, for service-connected PTSD have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, Part 4, §§ 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2013).

2. The criteria for a rating in excess of 70 percent from September 28, 2012 onward for service-connected PTSD have not been met or approximated. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, Part 4, §§ 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2013).

3. The criteria for an initial rating in excess of 20 percent for a service-connected low back disability prior to September 11, 2012 have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5242 (2013).

4. The criteria for a rating in excess of 40 percent for a service-connected low back disability from September 11, 2012 forward have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5242 (2013).

5. The criteria for an initial rating in excess of 20 percent for service-connected right lower extremity radiculopathy have not been met or approximated. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2013).

6. The criteria for an initial rating in excess of 20 percent for service-connected left lower extremity radiculopathy have not been met or approximated. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).
A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the appeal arises from the Veteran's disagreement with the initial evaluations following the grants of service connection for each disability. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify is therefore required.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations in April 2007, September 2012, and October 2012. The examinations were adequate because the examiners considered and addressed the Veteran's contentions and conducted thorough medical examinations of the Veteran. Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claims for increased initial ratings for PTSD, a low back disability, and bilateral lower extremity radiculopathy. See Rodriguez-Nieves v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

II. Increased Schedular Ratings

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the Diagnostic Code number will be the first two digits from the part of the schedule most closely identifying the part, or system of the body involved, and the last two digits will be "99" for all unlisted conditions. 38 C.F.R. § 4.27. When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous. Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings. Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin. 38 C.F.R. § 4.20.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). This practice is known as staged ratings. Id.

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3 (2013). A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3 (2013). Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2013).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14 (2013); Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran contends he is entitled to increased ratings for PTSD, a low back disability, and right and left lower extremity radiculopathy. The Board will address the schedular rating criteria for each disability, applying the general legal framework stated above, followed by the extraschedular considerations.

A. PTSD

The Veteran contends he is entitled to an initial rating in excess of 30 percent prior to September 28, 2012 and an increased rating in excess of 70 percent from September 28, 2012 forward for service-connected PTSD.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126. The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination. Id. When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. Id.

The Veteran's PTSD prior to September 28, 2012, was rated at 30 percent under Diagnostic Code 9411. 38 C.F.R. § 4.130. From September 28, 2012 forward the Veteran's PTSD is rated at 70 percent under the same Diagnostic Code. PTSD is rated using the General Rating Formula for Mental Disorders (General Formula). 

Under the General Formula, a 30 percent rating is assigned for occupational and social impairment, with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). Id. 

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives and own occupation or name. Id.

The "such symptoms as" language means "for example," and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category. Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). The list of examples provides guidance as to the severity of symptoms contemplated for each rating. Id. However, this fact does not make the provided list of symptoms irrelevant. See Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013). The Veteran must still demonstrate either the particular symptoms associated with the rating sought, or other symptoms of similar severity, frequency, and duration. Id. at 117. 

Global Assessment of Functioning (GAF) scores are a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th Ed. 1994) [hereinafter DSM-IV]).

For the purposes of clarity, the increased rating claim for the period prior to September 28, 2012 will be addressed first, followed by the period from September 28, 2012 forward.

Prior to September 28, 2012, the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity. The Veteran's PTSD is manifested by short-term memory problems. The April 2007 VA examiner noted that the Veteran was unable to perform Serial 7's and had moderate immediate and recent memory impairment, although remote memory was noted to be normal. The Veteran's treatment records also reflect complaints of memory difficulties and problems with concentration, and the Veteran himself has repeatedly endorsed memory and concentration difficulties in his lay statements.

The evidence shows that the Veteran's PTSD during the period at issue was manifested by disturbances of motivation and mood. The April 2007 VA examiner noted that the Veteran's mood was depressed, and the Veteran reported daily instances of depression and a disinterest in hobbies or activities. The examiner also indicated that the Veteran's reports of periodic irritability and anxiety also contributed to interfere with the Veteran's motivation and mood. The Veteran also provided lay statements during this period endorsing depression and consistent panic attacks.

The April 2007 VA examiner noted that the Veteran had a blunted affect upon observation. The evidence also shows the Veteran had difficulty establishing and maintaining effective work and social relationships. The Veteran reported during his VA examination that he has difficulty relating emotionally to his wife, which results in a strained relationship. He indicated that through a concerted effort on his part he is able to maintain his relationship with his children. He also reported no friends outside of individuals he served with and little interest in hobbies or activities, although he is still able to go out with his wife on occasion. Thus, while it is difficult for the Veteran to establish and maintain his social and family relationships, his PTSD has not rendered him unable to do so.

Finally, during the period in question, the Veteran was assigned a GAF score of 60. GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers). See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV for rating purposes). GAF scores ranging from 41 to 50 reflect more serious symptoms (e.g., suicidal ideation, severe obsessional rituals) or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). See id.

The Veteran has only been assigned one GAF score during the current period, which was the score of 60 given by the April 2007 VA examiner. However, this score falls within the 51 to 60 range, which correlates with moderate difficulty in social occupational or school functioning. This corresponds with the level of severity of the symptoms reflected in the medical evidence from this period, which indicate difficulty socializing, impaired memory, and disturbances of motivation and mood due to depression, anxiety and irritability. The 51 to 60 GAF score range correlates with the level of impairment contemplated by a 50 percent rating.

Based on this evidence, the Board finds that the Veteran's disability picture prior to September 28, 2012 more nearly approximates that contemplated by the 50 percent rating. See 38 C.F.R. § 4.7. The Veteran has social and occupational impairment resulting in reduced reliability and productivity as a result of his service-connected disability. Although he does not have several of the listed symptoms provided with a 50 percent rating, such as panic attacks more than once a week, the provided symptoms are not to be treated as a checklist when determining what rating is appropriate. Mauerhan, 16 Vet. App. at 442. Therefore, a rating of 50 percent, but no higher, is warranted for the period prior to September 28, 2012.

A rating of 70 percent is not warranted for the period prior to September 28, 2012 because the preponderance of the evidence is against a finding that the Veteran had symptoms indicative of social and occupational impairment in most areas during that period. There is no lay or medical evidence from this period indicating that the Veteran's PTSD was characterized by any obsessional rituals. There is also no evidence indicating that the Veteran's speech or thought processes were illogical, the Veteran was unable to maintain personal appearance, or that the Veteran had difficulties with spatial disorientation. Indeed, the majority of the medical evidence of record, including the April 2007 VA examination report, indicates that the Veteran was consistently well groomed, displayed logical and linear thought processes and speech patterns, and was spatially oriented. 

There is no evidence that the Veteran experienced any suicidal ideation during this period, and affirmatively denied any in the April 2007 VA examination and in his post-service medical treatment records. The Veteran's PTSD is not manifested by impaired impulse control. While the Veteran's VA treatment records reflect that the Veteran has consistently complained of increased irritability, these periods of irritability have not been accompanied by periods of physical violence.

The Board acknowledges that during this period the Veteran consistently endorsed a depressed mood, and indicated to the April 2007 VA examiner that he experienced a depressed mood on a daily basis. However, there was no indication in the examination report that these daily instances of depression interfered with the Veteran's ability to function independently, appropriately, and effectively. The Veteran was noted to be clean and well groomed during the examination, there is no indication that the Veteran's depression or anxiety during this period interfered with his ability to do basic tasks such as going to work, and there is no evidence of any legal problems or instances of inappropriate behavior. Therefore, the Board finds that the depressive symptoms endorsed by the Veteran during this period do not more nearly approximate the severity contemplated by a 70 percent rating. 

The Board also acknowledges that the April 2007 VA examiner stated that the Veteran was disoriented to time, noting the Veteran was off by one hour, and that disorientation to time is a symptom associated with a 100 percent rating. However, during the period prior to September 28, 2012, the Veteran exhibited none of the other symptoms associated with a 100 percent rating, nor any other non-listed symptoms of comparable severity. Vasquez-Claudio, 713 F.3d at 116-17; Mauerhan, 16 Vet. App. at 442. Further, as noted above the significant majority of the Veteran's symptomatology and GAF score directly correlates with the severity of the symptoms contemplated by a 50 percent rating. As such, the Board finds that the Veteran's overall disability picture for the period prior to September 28, 2012 more nearly approximates the severity contemplated by a 50 percent rating, and that the preponderance of the evidence is against a finding that it more nearly approximates the levels of severity contemplated by the 70 or 100 percent ratings.

Turning to the second period at issue, the Board finds that a rating in excess of 70 percent from September 28, 2012 forward for service-connected PTSD is not warranted as the preponderance of the evidence is against a finding of total social and occupational impairment. There is no medical or lay evidence during this period indicating that the Veteran has a gross impairment in thought processes or communication, suffers from persistent delusions, is disoriented to place or time, or poses a persistent danger either to himself or others, with the September 2012 VA examiner specifically finding none of these symptoms to be present. 

The Veteran does not have memory loss so severe that he forgets information such as the names of close relatives or his own name. The September 2012 VA examiner indicated the Veteran's memory loss was mild in nature. The Veteran has also stated that he experiences difficulty with his memory and concentration, but has not indicated that these difficulties are of a severity similar to forgetting his own name or the names of close relatives. Therefore, while it is established that the Veteran's PTSD is manifested by memory impairment, the Board finds that the impairment does not rise to the level of severity contemplated by a 100 percent rating. 

Generally, the Veteran does not suffer from total occupational and social impairment. The Veteran stated during his September 2012 VA examination that he is largely isolated from his friends and family, including his children. However, the Veteran also acknowledged that he is still able to work full time and interact with coworkers, although he attempts to avoid interaction while at work. Thus, while the Veteran reported significant social difficulties, the Veteran is still able to function in a workplace setting, which precludes a finding of total occupational and social impairment. 

Finally, during the period in question, the Veteran was assigned a GAF score of 48. GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers). See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV for rating purposes). GAF scores ranging from 41 to 50 reflect more serious symptoms (e.g., suicidal ideation, severe obsessional rituals) or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). Id. GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g. speech is at times illogical obscure, or irrelevant, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work). Id.

The Veteran's GAF score of 48 falls within the 41 to 50 range, which correlates with serious impairment in social, occupational, or school functioning. This corresponds with the level of severity of the symptoms reflected in the medical evidence from this period, which indicate an inability to establish and maintain social and family relationships. The 41 to 50 GAF score range correlates with the level of impairment contemplated by a 70 percent rating, and is not reflective of the severity of symptomatology contemplated by a 100 percent rating.

The Board notes that the September 2012 VA examiner indicated that the Veteran had an intermittent inability to perform activities of daily living, such as tending to personal hygiene. While the list of symptoms provided in the rating criteria does not represent an exhaustive list of symptoms that must be found before granting the rating of that category, the provided symptoms are not irrelevant, and the Veteran must demonstrate the particular symptoms associated with the ratings sought, or other symptoms of commensurate severity. Vasquez-Claudio, 713 F.3d at 116-17; Mauerhan, 16 Vet. App. at 442. 

Here, while the Veteran has demonstrated one of the symptoms associated with a 100 percent rating, the vast majority of the symptomatology noted in the September 2012 VA examination and in the Veteran's lay statements, including depressed mood and anxiety, panic attacks more than once a week, flattened affect, difficulty understanding complex commands, impaired judgment, disturbances of motivation and mood, inability to establish and maintain effective relationships, impaired impulse control and neglect of personal hygiene, are associated with a 70 percent rating. Further, the Veteran has exhibited none of the other symptoms associated with a 100 percent during this period, nor is there any evidence of other symptoms of comparable severity. As such, the Board finds that the Veteran's overall disability picture during the period from September 28, 2012 forward does not more nearly approximate the level of severity contemplated by a 100 percent rating.

All potentially applicable diagnostic codes have been considered, and there is no basis to assign an evaluation in excess of the rating assigned herein for the Veteran's disability. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). Therefore, for the reasons stated above, the Board finds that an initial rating of 50 percent, but no higher, prior to September 28, 2012 is warranted. See Hart, 21 Vet. App. 505. However, the preponderance of the evidence is against a finding that a rating in excess of 70 percent for the period from September 28, 2012 forward is warranted. As such, the benefit-of-the-doubt doctrine is inapplicable as to that period. 38 C.F.R. § 4.3.

B. Low Back Disability

The Veteran contends that he is entitled to an initial rating in excess of 20 percent prior to September 11, 2012 and in excess of 40 percent from September 11, 2012 forward for his service-connected low back disability.

When evaluating disabilities of the musculoskeletal system functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements must be considered. See 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995). Consideration must also be given to weakened movement, excess fatigability and incoordination. 38 C.F.R. § 4.45.

The Veteran's low back disability is rated under Diagnostic Code 5003, covering degenerative arthritis. However, Diagnostic Code 5003 states that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate Diagnostic Code for the specific joint involved. 38 C.F.R. § 4.71a, Diagnostic Code 5003. As such, the Veteran's low back disability has been rated by analogy to Diagnostic Code 5242, for degenerative arthritis of the spine.

All spine disabilities covered by Diagnostic Codes 5235 to 5242 are rated according to the General Rating Formula for Diseases and Injuries of the Spine (General Formula) based on limitation of motion. 38 C.F.R. § 4.71a, General Formula. Under the General Formula, the spine is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. Id. 

Under the General Formula, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 38 C.F.R. § 4.71a, General Formula.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine. Id. A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine. Id. 

Concerning disabilities affecting the spine, any associated objective neurologic abnormalities are evaluated separately under an appropriate Diagnostic Code. 38 C.F.R. § 4.71a, General Formula, Note 1. For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. Id. at Note 2. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation, with the normal combined range of motion of the thoracolumbar spine being 240 degrees. Id.

Unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one of more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching. Id. at Note 5. Fixation of a spinal segment in neutral position always represents favorable ankylosis. Id.

Back disabilities may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Incapacitating Episodes Formula), which applies to Intervertebral Disc Syndrome (IVDS). See 38 C.F.R. § 4.71a, Incapacitating Episodes Formula. An "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician." 38 C.F.R. § 4.71a, Diagnostic Code 5243, Incapacitating Episodes Formula, Note 1.

For the purposes of clarity, the Board will first look at the period prior to September 11, 2012, followed by the period thereafter.

For the period prior to September 11, 2012, the objective medical evidence is against a finding that an initial rating in excess of 20 percent for a low back disability is warranted. The Veteran was provided with a VA examination in April 2007. The examiner noted that the Veteran had forward flexion to 40 degrees, extension to 10 degrees, left and right lateral flexion to 10 degrees, and left and right lateral rotation to 10 degrees, for a combined range of motion of 90 degrees. The examiner noted that the Veteran's range of motion was limited by pain, but that there was no weakness, fatigability, or lack of endurance on repetitive use. The Veteran's post-service treatment records reflect numerous complaints of back pain and that a decreased range of motion, but no further medical evidence showing range of motion testing in degrees for the period at issue is of record. 

The Veteran has submitted lay statements complaining of back pain, which the Veteran is competent to report. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). The Veteran also indicated in October 2007 and October 2009 statements that he had a range of motion of 30 degrees. However, the Veteran is not competent to report range of motion in degrees, as range of motion must be measured using a goniometer. Id. The Board also notes that in his October 2009 statement the Veteran indicated that his range of motion was not measured using an instrument. However, there is no evidence in the examination report that the examiner did not use a goniometer or other appropriate device, and range of motion in all appropriate directions were recorded in degrees. As there is no objective evidence indicating that measurements were not taken with an appropriate instrument, the Board finds that the examination report is adequate for rating purposes. Rodriguez-Nieves v., 22 Vet. App. at 302-05; Barr, 21 Vet. App. at 312.

Therefore, based on the lay and medical evidence of record, the Board finds that the preponderance of the evidence is against a finding that, for the period prior to September 11, 2012, the Veteran's low back disability more nearly approximated the level of severity contemplated by a higher rating of 40 percent for degenerative arthritis of the lumbar spine. 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5003-5242.

In evaluating the Veteran's level of disability for the period prior to September 11, 2012, functional loss was considered. 38 C.F.R. §§ 4.40, 4.45. The Veteran has complained of limitation of motion and pain on movement, which he is competent to report. Jandreau, 492 F.3d 1372. However, the April 2007 VA examiner found that while the Veteran had limitation of motion due to pain, there was no additional loss of motion after repetitive testing due to pain, fatigue, weakness, or other factors. As such, the Board finds that the VA medical opinion outweighs the Veteran's statements regarding additional functional loss due to pain, weakness, or fatigue. 38 C.F.R. §§ 4.40, 4.45. Additionally, the Veteran's complaints of pain are contemplated by the current rating. 38 C.F.R. § 4.59.

No additional higher or alternative ratings under different Diagnostic Codes can be applied for the period prior to September 11, 2012. The April 2007 VA examiner did not note that the Veteran had IVDS or incapacitating episodes. Further, the Veteran has not stated, and treatment records do not show, that the Veteran has ever suffered incapacitating episodes as contemplated by the Incapacitating Episodes Formula. 38 C.F.R. § 4.71a, Diagnostic Code 5243, Incapacitating Episodes Formula, Note 1. In light of the lay and medical evidence of record, a rating in excess of 20 percent based on incapacitating episodes lasting at least four weeks but less than six weeks is not warranted. Id.

When evaluating disabilities of the spine, any associated objective neurologic abnormalities are to be rated separately under an applicable Diagnostic Code. 38 C.F.R. § 4.71a, General Formula, Note 1. Here, service connection for the Veteran's left and right lower extremity radiculopathy (discussed below) has already been granted, and therefore are already contemplated by their assigned ratings. No other neurologic abnormalities have been noted as being associated with the Veteran's low back disability. As such, additional separate compensable ratings for the period prior to October 10, 2011 are not warranted. 38 C.F.R. § 4.71a, General Formula, Note 1.

Turning to the period from September 11, 2012 forward, the objective medical evidence is against a finding that a disability rating in excess of 40 percent for a low back disability is warranted. The September 2012 VA examiner found that the Veteran had forward flexion to 20 degrees with evidence of painful motion at 0 degrees, extension to 5 degrees with evidence of pain at 0 degrees, left and right lateral flexion to 15 degrees with pain at 5 degrees, and left and right lateral rotation to 15 degrees with pain at 5 degrees, for a combined range of motion of 85 degrees. 

The examiner noted that repetitive testing could not be conducted, as the Veteran indicated he was in too much pain. The examiner noted the Veteran's disability was characterized by weakened movement, pain on movement, and excess fatigability. No notation of unfavorable ankylosis was made, nor was there any indication of difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching. No other medical evidence, specifically range of motion testing or diagnoses of unfavorable ankylosis, for the period at issue is of record.

Based on the evidence of record, the preponderance of the evidence is against a finding that the Veteran's low back disability more nearly approximated the level of severity contemplated by a 50 percent rating for the period from September 11, 2012 forward. As the Veteran was noted to have some range of motion in his lumbar spine, it cannot be said that the Veteran has unfavorable ankylosis of the entire thoracolumbar spine, as required by a 50 percent rating. Lewis v. Derwinski, 3 Vet. App. 259 (1992); 38 C.F.R. § 4.71a, General Formula, Note 5. Further, none of the characteristics of unfavorable ankylosis were noted to be present on examination, nor has the Veteran complain of them in the lay statements of record. 38 C.F.R. § 4.71a, General Formula, Note 5. Therefore, an increased rating in excess of 40 percent from September 11, 2012 forward is not warranted. 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5003-5242.

In evaluating the Veteran's level of disability for the period prior to September 11, 2012, functional loss was considered. 38 C.F.R. §§ 4.40, 4.45. The Veteran has complained of low back pain, limitation of motion and muscle spasms, which he is competent to report. Jandreau, 492 F.3d 1372. The September 2012 examiner noted that the Veteran stated he was in too much pain to conduct repetitive testing, and that weakened movement, pain on motion, and excess fatigability were present. These additional limitations were specifically taken into account in the assigning of the Veteran's current 40 percent rating, and the examiner did not indicate that these additional limitations resulted in unfavorable ankylosis of the entire thoracolumbar spine. As such, the Board finds that additional functional loss due to pain, weakness, fatigue, or other factors are fully contemplated by the Veteran's current 40 percent rating. 38 C.F.R. §§ 4.40, 4.45. Additionally, the Veteran's complaints of pain are contemplated by the current rating. 38 C.F.R. § 4.59.

No additional higher or alternative ratings under different Diagnostic Codes can be applied for the period prior to September 11, 2012. The September 2012 VA examiner did note that the Veteran had IVDS, but indicated that the Veteran had not had any incapacitating episodes in the past 12 months. Further, the Veteran has not stated, and treatment records do not show, that the Veteran has ever suffered incapacitating episodes as contemplated by the Incapacitating Episodes Formula. 38 C.F.R. § 4.71a, Diagnostic Code 5243, Incapacitating Episodes Formula, Note 1. In light of the lay and medical evidence of record, a rating in excess of 40 percent based on incapacitating episodes lasting at least six weeks is not warranted. Id.

Again, when evaluating disabilities of the spine, any associated objective neurologic abnormalities are to be rated separately. 38 C.F.R. § 4.71a, General Formula, Note 1. As stated above, the Veteran is already service connected for bilateral lower extremity radiculopathy, and therefore those disabilities are already fully contemplated by their assigned ratings. There is no medical or lay evidence of additional neurologic abnormalities during the period, with the September 2012 examiner specifically finding as such. As such, no additional separate compensable ratings are warranted.

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The preponderance of the evidence is against an initial rating in excess of 20 percent prior to September 11, 2012 and in excess of 40 percent from September 11, 2012 forward for the Veteran's service-connected low back disability. As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claim is denied.

C. Right and Left Lower Extremity Radiculopathy

The Veteran contends he is entitled to an initial rating in excess of 20 percent for his left and right lower extremity radiculopathy. As the legal framework and analysis is the same for both claims, they will be addressed together.

The Veteran's right and left lower extremity radiculopathy are currently rated under Diagnostic Code 8521, covering impairment of the common peroneal nerve, and are assigned 20 percent ratings based on the presence of moderate incomplete paralysis. 38 C.F.R. § 4.124a, Diagnostic Code 8521.

However, the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." See Butts v. Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology. Any change in a diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). Furthermore, the selection of diagnostic codes or applicable rating criteria is not protected and may be appropriately revised if the action does not result in the reduction of compensation payments. See 38 C.F.R. §§ 3.951, 3.957; Butts, 5 Vet. App. 532; VAOPGCPREC 71-91 (Nov. 7, 1991). 

Here, the Veteran is service connected for radiculopathy that affects the entirety of his left and right lower extremities, and not just the lower portions thereof. Further, the September 2012 VA examiner specifically noted bilateral involvement of the sciatic nerve during the Veteran's lumbar spine examination, and not the common peroneal. Therefore, the Board finds it is more appropriate to rate the Veteran under Diagnostic Code 8520 for impairment of the sciatic nerve as opposed to impairment of the common peroneal, as the criteria for Diagnostic Code 8520 encompass manifestations affecting the entirety of the lower extremity and the medical evidence indicates it is the sciatic nerve that is impaired bilaterally. Therefore, in evaluating the Veteran's claims, the Board will first address the rating criteria under Diagnostic Code 8520, followed by any further applicable diagnostic criteria.

Under Diagnostic Code 8520, a 20 percent rating is warranted for moderate incomplete paralysis of the sciatic nerve, a 40 percent rating is warranted for moderately severe incomplete paralysis, and a 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy. Id. An 80 percent rating is warranted for complete paralysis of the sciatic nerve where the foot dangles and drops, no active movement of muscles below the knee is possible, and flexion of the knee is weakened or lost. Id. 

Diseases of the peripheral nerves are rated based on the degree of paralysis, neuritis, or neuralgia. The term "incomplete paralysis" indicates a degree of impaired function substantially less than the type of picture for "complete paralysis" given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves, Note. When the involvement is wholly sensory, the rating for incomplete paralysis should be for the mild, or, at most, the moderate degree. Id.

Neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe incomplete paralysis. 38 C.F.R. § 4.123. The maximum rating which may be assigned for neuritis not characterized by such organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis. Id. Tic douloureux may be rated up to complete paralysis of the affected nerve. 38 C.F.R. § 4.124.

The terms "slight," "moderate," and "severe" are not defined in the rating schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to arrive at a just and equitable decision. Additionally, the use of such terminology by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

Based on the evidence of record, the Board finds that the preponderance of the evidence is against a rating in excess of 20 percent for the Veteran's service connected right and left lower extremity radiculopathy. Throughout the period on appeal the Veteran has complained of pain, weakness and numbness, all of which he is competent to report. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). He has not complained of any physical manifestations, such as muscle atrophy. 

Turning to the medical evidence, the September 2012 VA examiner noted that the Veteran's low back disability was characterized by involvement of the sciatic nerve bilaterally. The examiner indicated that the Veteran experienced moderate intermittent pain and mild paresthesias and / or dysesthesias bilaterally, with no other signs or symptoms of radiculopathy. Sensory examination results were normal bilaterally, muscle strength was noted to be at least 4+ bilaterally, and deep tendon reflexes were noted to be normal bilaterally. Muscle atrophy was noted to not be present. The examiner then indicated that overall the Veteran suffered from moderate bilateral radiculopathy involving the sciatic nerve.

Based on the lay and medical evidence of record, the Board finds that the Veteran's right and left lower extremity radiculopathy is almost purely sensory in nature. Although a slight decrease in muscle strength bilaterally was noted to be present, the Veteran was still capable of active motion against some resistance. Further, there is no medical or lay evidence of muscle atrophy or loss of reflexes. The rest of the symptomatology listed in the September 2012 examination report and provided in the Veteran's statements is sensory in nature, and impairment that is wholly sensory in nature warrants at most a rating commensurate with moderate incomplete paralysis, or a 20 percent rating. 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves, Note. Therefore, the preponderance of the evidence is against a finding that the Veteran's overall disability picture with respect to his right and left lower extremity radiculopathy more nearly approximates a 30 percent rating for moderately severe incomplete paralysis of the sciatic nerve. 38 C.F.R. §§ 4.7, 4.124a, Diseases of the Peripheral Nerves, Note.

No additional higher or alternative ratings under different Diagnostic Codes can be applied in this case. The September 2012 VA examiner did not indicate impairment of any other nerves in either lower extremity, and there is no other medical evidence of record reflecting impairment of any other nerves. 38 C.F.R. § 4.124a, Diagnostic Codes 8521-8530. The September 2012 VA examiner also noted that the Veteran's intermittent pain was only moderate in nature, and no other noted symptoms were found to be more severe than mild, and therefore a rating commensurate with moderately severe paralysis of the sciatic nerve for neuritis is not warranted. 38 C.F.R. § 4.123. There is no medical evidence of tic douloureux. 38 C.F.R. § 4.124.

The lay evidence concerning the Veteran's symptomatology is competent and has been considered. However, as discussed above, the evidence as a whole does not reflect that the Veteran's level of disability in either lower extremity more nearly approximates moderately severe incomplete paralysis. Therefore, the Board finds that initial ratings in excess of 20 percent for right and left lower extremity radiculopathy are not warranted. 38 C.F.R. §§ 4.123, 4.124a, Diagnostic Code 8520. Additionally, staged ratings are not warranted, as the Veteran has had a stable level of symptomatology throughout the period on appeal. See Hart, 21 Vet. App. 505. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claim is denied.

III. Extraschedular Ratings

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

A. PTSD

In this case, the first Thun element is not satisfied. The Veteran's service-connected PTSD is manifested by signs and symptoms such as depressed mood and anxiety, panic attacks more than once a week, sleep impairment, flattened affect, difficulty understanding complex commands, impaired judgment, disturbances of motivation and mood, inability to establish and maintain effective relationships, impaired impulse control, an intermittent inability to attend to the activities of daily living. These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule as part of the General Rating Formula for Mental Disorders (General Formula). 38 C.F.R. § 4.130, Diagnostic Code 9411. The General Formula contemplates varying degrees of social and occupational impairment based on a wide range of symptomatology, such as memory loss, anxiety and depression, and an inability to establish and maintain effective relationships. Id.

Given the variety of ways in which the rating schedule contemplates occupational and social impairment due to a mental disorder, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture. In short, there is nothing exceptional or unusual about the Veteran's PTSD because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, an extraschedular rating for the Veteran's PTSD is not warranted in this case.

B. Low Back Disability

The first Thun element is not satisfied. The Veteran's service-connected low back disability is manifested by lumbar DDD worst at L4-L5, lumbar spondylosis, forward flexion of 30 degrees or less, pain on movement, weakened movement, excess fatigability, and an inability to conduct repetitive testing. These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule as part of the schedule of ratings for the musculoskeletal system. See 38 C.F.R. § 4.71a, Diagnostic Code 5276. For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011). For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture. In short, there is nothing exceptional or unusual about the Veteran's low back disability as the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. As such, referral for extraschedular consideration is not warranted.

C. Right and Left Lower Extremity Radiculopathy

The first Thun element has not been met. The Veteran's service-connected right and left lower extremity radiculopathy are manifested by moderate neurological impairment, manifested by moderate intermittent pain involving the sciatic nerve, numbness, weakness, mild paresthesias, and slight muscle weakness. These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule as part of the Rating Schedule for Diseases of the Peripheral Nerves. See 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves. In summary, the schedular criteria for nerve disabilities contemplate a wide variety of manifestations.

Given the variety of ways in which the rating schedule contemplates impairment due to nerve disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture. In short, there is nothing exceptional about the Veteran's left and right lower extremity radiculopathy as the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, extraschedular referral is not warranted in this case.


ORDER

Entitlement to an initial rating of 50 percent, but no higher, prior to September 28, 2012, for service-connected PTSD is granted, subject to the laws and regulations controlling the award of monetary benefits.

Entitlement to a rating in excess of 70 percent from September 28, 2012 forward for service connected PTSD is denied.

Entitlement to a rating in excess of 20 percent prior to September 11, 2012 for a service-connected low back disability, to include lumbar spondylosis and degenerative disc disease, is denied.

Entitlement to a rating in excess of 40 percent from September 11, 2012 forward for a service-connected low back disability, to include lumbar spondylosis and degenerative disc disease, is denied.

Entitlement to an initial rating in excess of 20 percent for service-connected right lower extremity radiculopathy is denied.

Entitlement to an initial rating in excess of 20 percent for service-connected left lower extremity radiculopathy is denied.

 
REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim. See 38 C.F.R. 
§ 3.159(c)(4). In this case, the Veteran has a current diagnosis of sleep apnea, his service treatment records reflect complaints of symptoms commonly associated with anemia, specifically headaches, he has stated that his sleep apnea has been consistent since service, and there is otherwise insufficient competent medical evidence to make a decision on the claim. See 38 U.S.C.A. § 1154(b); McLendon v. Nicholson, 20 Vet. App. 79 (2006). As such, a VA examination is needed to determine whether the Veteran's sleep apnea is etiologically related to his service.

VA must provide an examination that is adequate for rating purposes. Barr v. Nicholson, 21 Vet. App. 303 (2007). The Veteran was provided with a VA scar examination in September 2012 to determine the current severity of his residual appendectomy scar. The examiner noted that the Veteran had a linear scar on the left superior flank of the anterior trunk. However, this location conflicts with the location of the appendectomy scar provided in the April 2007 scar examination, which indicated that the appendectomy scar was on the anterior trunk, specifically the right lower abdomen. Further, the September 2012 examiner indicated that the Veteran's anterior trunk scar was the result of solar keratosis, as opposed to the residual of an appendectomy. These inconsistencies make it unclear as to whether the correct scar was being examined, as the Veteran has been noted to have numerous scars. As such, and in order to ensure that the Veteran's appendectomy scar is properly rated based on the correct symptomatology, the Board finds it must remand the claim for a new examination to determine the current severity of the Veteran's residual appendectomy scar.

While on remand, appropriate efforts should be made to obtain any further relevant treatment records identified and authorized for release by the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Appropriate efforts should be made to obtain and associate with the case file any further medical records (private and/or VA) identified and authorized for release by the Veteran.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. After completing the development listed above to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's sleep apnea. The claims file must be made available to and reviewed by the examiner. A note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following question:

Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's sleep apnea was incurred in or aggravated by service?

Review of the entire claims file is required; however, attention is invited to numerous service treatment records reflecting a significant history of headaches. If such in-service symptoms are found to be attributable to other diseases or disabilities, the examiner should explain why he or she believes that is so. The examiner should also consider and address the Veteran's lay statements concerning the onset of his sleep apnea.

A detailed rationale supporting the examiner's opinion should be provided. If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

3. After completing the development listed above to the extent possible, schedule the Veteran for a new examination with an appropriate medical professional to determine the current nature and severity of his service-connected residual appendectomy scar. The claims folder must be made available to the examiner in conjunction with the examination. All measurements and characteristics of the scar should be noted in detail in the examination report.

The examiner should indicate that the scar examined is the residual scar from the Veteran's appendectomy, and not a residual of the Veteran's solar keratosis. 

4. Thereafter, readjudicate the issues on appeal as noted above. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


